COURT OF APPEALS
CATHERINE STONE                 FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                       300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION                SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                 WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                    TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                         June 11, 2014

       Robert S. Thompson                             Thomas S. Harmon
       3510 N Saint Marys St Ste 100                  2702 Treble Creek
       San Antonio, TX 78212-3164                     San Antonio, TX 78258-4496
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00371-CV
              Trial Court Case Number:   2011-CI-12364
              Style: Olmos Equipment, Inc.
                     v.
                     Tina M. Romane and Estate of Richard F. Romane

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219




       cc: Donna Kay McKinney (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 11, 2014

                                      No. 04-14-00371-CV

                                 OLMOS EQUIPMENT, INC.,
                                        Appellant

                                                 v.

                      Tina M. ROMANE and Estate of Richard F. Romane,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-12364
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER

        The clerk’s record was due in this accelerated appeal on June 2, 2014. On June 10, 2014,
the clerk filed a notification of late record, stating the record had not been filed because she was
unaware this was an accelerated appeal. In the notification, the clerk requests an extension of
time to file the clerk’s record to June 27, 2014. The notice of appeal filed with the district clerk
on May 22, 2014, specifically stated the appeal was accelerated. Nevertheless, we GRANT the
clerk’s request for an extension and ORDER the clerk to file the clerk’s record on or before
June 27, 2014.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court
                                            MINUTES

                                        Court of Appeals
                                 Fourth Court of Appeals District
                                       San Antonio, Texas



                                          June 11, 2014

                                      No. 04-14-00371-CV

                                 OLMOS EQUIPMENT, INC.,
                                        Appellant

                                                 v.

                      Tina M. ROMANE and Estate of Richard F. Romane,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-12364
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER

        The clerk’s record was due in this accelerated appeal on June 2, 2014. On June 10, 2014,
the clerk filed a notification of late record, stating the record had not been filed because she was
unaware this was an accelerated appeal. In the notification, the clerk requests an extension of
time to file the clerk’s record to June 27, 2014. The notice of appeal filed with the district clerk
on May 22, 2014, specifically stated the appeal was accelerated. Nevertheless, we GRANT the
clerk’s request for an extension and ORDER the clerk to file the clerk’s record on or before
June 27, 2014.


                                                      /s/ Marialyn Barnard
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2014.


                                                      /s/ Keith E. Hottle_
                                                      Keith E. Hottle
                                                      Clerk of Court



ENTERED THIS 11TH DAY OF JUNE, 2014.
                                                                             VOL.____PAGE____